Exhibit 10.6 BRIDGELINE DIGITAL, INC. AMENDED AND RESTATED STOCK INCENTIVE PLAN Restricted Stock Agreement Bridgeline Digital, Inc. (the “ Company ”) hereby awards to you (the “Stockholder”) shares of Common Stock of the Company as follows: Name of Stockholder: Total Number of Shares Awarded: Purchase Price per Share: Award Date: Vesting Commencement Date: Number of Shares Subject to Vesting Schedule: Vesting Schedule: Each [Month/Quarter] Anniversary of Vesting Commencement Date: Years from Grant Date: Shares Vest All Shares Vested Expiration Date: By your signature and the signature of the Company’s representative below, you and the Company agree that this Award is made under and governed by the terms of the Company’s Amended and Restated Stock Incentive Plan and this Restricted Stock Agreement (this “ Agreement ”), which includes the Incorporated Terms and Conditions attached to and made a part of this Agreement. STOCKHOLDER: BRIDGELINE DIGITAL, INC. By: [Signature] Title: [Printed Name] [Address] BRIDGELINE DITIGAL, INC. Restricted Stock Agreement under the Amended A nd Restated Stock Incentive Plan Incorporated Terms and Conditions 1.
